                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JACQUELINE STEVENS,                                )
                                                    )
                                 Plaintiff,         )
                                                    )
                        v.                          )   No. 20 C 2725
                                                    )
 U.S. DEPARTMENT OF HOMELAND                        )   Judge Rowland
 SECURITY, IMMIGRATION AND                          )
 CUSTOMS ENFORCEMENT,                               )
                                                    )
                                 Defendant.         )

        DEFENDANT’S RESPONSE TO PLAINTIFF’S DOCUMENT REQUESTS

       Defendant United States Department of Homeland Security, Immigration and Customs

Enforcement, by its attorney John R. Lausch, Jr., United States Attorney for the Northern District

of Illinois, answers Plaintiff’s document requests as follows:

                                         General Objections

       1.      All responses and objections are based only upon such information and documents

that are presently available and in the defendant’s possession. All responses and objections are

provided without prejudice to presenting further information, documents, evidence, or analyses

not yet identified, obtained, or completed.

       2.      Defendant objects to these discovery requests to the extent they seek materials

protected by any privilege, doctrine, or immunity, including the attorney-client privilege, the work

product privilege, and any other applicable privilege recognized by common law, statutes, or rules

of evidence. To the extent that the defendant inadvertently produces any privileged materials, such

inadvertent disclosures shall not constitute a waiver of protection. Defendant reserves the right to

object to the use of any privileged materials in this or any other litigation.
       3.      Defendant objects to these discovery requests to the extent that they attempt to

impose obligations in addition to those set forth in the Federal Rules of Civil Procedure, the Local

Rules of the United States District Court for the Northern District of Illinois, or any other

applicable procedural rule.

       The foregoing General Objections are incorporated by reference in each of the specific

responses below as if fully set forth therein.

                               Answers and Specific Objections

        1.       Please produce all documents in support of your answers and responses to
Plaintiff’s First Set of Interrogatories to Defendant, ICE.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       2.      Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, or relate to ICE’s
discharge of its mandatory statutory duty under 5 U.S.C. § 552(a)(3) to conduct a reasonable
search for records responsive to FOIA requests it receives and to make a determination on each
request within the time period set forth in 5 U.S.C. § 552(a)(6).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        3.      Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, or relate to ICE’s
discharge of its mandatory statutory duty to make a determination on each request within the time
period set forth in 5 U.S.C. § 552(a)(6).




                                                 2
       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       4.      Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, or relate to ICE efforts
to reduce the backlog of pending FOIA cases before the agency.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        5.     Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, relate, or explain ICE
policies and practice to determine that exceptional circumstances justify ICE’s delay in processing
FOIA requests beyond the statutory period stated in the Act.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        6.     Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, relate, or explain ICE
policies and practice in responding and processing remanded appeals.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       7.      Please produce all policies, procedures, manuals, directives, memoranda, or other

                                                 3
documents in effect from 1 January 2016 to the present that identify, refer, relate, or explain ICE
policies and practice in producing responsive records where an appeal has been remanded to the
agency for further responses.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        8.      Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, relate, or explain ICE
policies and practice to determine whether a FOIA request made to the agency is not stated with
sufficient particularity, requires further clarification[], or is “overly broad” or “too broad”, etc.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        9.      Please produce all documents reflecting FOIA operational costs for fiscal years
2016 - 2021, including but not limited to its decreased budget for portion including FOIA
operations in FY 2020 Bu[d]get Justification, at O & S-57 (reducing by $5,593,000 “Other Costs,”
the section that includes “FOIA Express.”

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       10.    Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, relate, or explain ICE
performance standards for FOIA operations.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either



                                                 4
party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       11.     Please produce all staffing chart of personnel responsible for processing FOIA
requests, including but not limited to contract employees for the period from 1 January 2016 to
present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        12.    Please produce all documents on which ICE relied for its Homeland Security
Investigations budget statements to Congress for fiscal years 2016 to present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        13.    Please produce the screenshots of all interfaces on which ICE employees rely or
use for purposes of tracking and responding to FOIA requests.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       14.     Please produce all policies, procedures, manuals, directives, memoranda, or other
documents in effect from 1 January 2016 to the present that identify, refer, relate, or explain how
ICE personnel should respond to FOIA requests, including but not limited to a) initial requests; b)
appeals; c) remanded requests.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

                                                5
party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

         15.    Please produce all documents that identify, refer, relate, or explain how ICE
personnel have responded to FOIA requests from Jacqueline Stevens, including but not limited to
a) initial requests; b) appeals; c) remands; d) FOIA complaints; e) court orders from 1/1/2012 to
present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ Alex Hartzler
                                               ALEX HARTZLER
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 886-1390
                                               alex.hartzler@usdoj.gov




                                               6
                                CERTIFICATE OF SERVICE

       I, Alex Hartzler, an attorney, hereby certify that on November 13, 2020, I caused

DEFENDANT’S RESPONSE TO PLAINTIFF’S DOCUMENT REQUESTS to be served by

email (the parties having agreed to serve by email) upon the following counsel of record:

       Nicolette Glazer
       Law Office of Larry R. Glazer
       Watt Plaza
       1875 Century Park East #700
       Century City, California 90067
       (708) 435-0404
       nicolette@glazerandglazer.com




                                                     s/ Alex Hartzler
                                                    ALEX HARTZLER
                                                    Assistant United States Attorney
                                                    219 South Dearborn Street
                                                    Chicago, Illinois 60604
                                                    (312) 886-1390
                                                    alex.hartzler@usdoj.gov




                                                7
